Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this Office action.

Applicant's Response
In Applicant's Response dated 03/15/2021, Applicant amended Claims 1-9 and 11-19; and argued against all rejections previously set forth in the Office Action dated 12/15/2020. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over VADLAMANI et al, U.S. Patent Application Publication No. 20110218947, in view of Grefenstette et al, U.S. Patent Application Publication No. 20040205448.
Claim 1:
VADLAMANI discloses:
a lexicon ontology represented into a multi-dimensional hierarchical space (see Fig. 2 and [0024]-[0030][0039] → VADLAMANI discloses this limitation in that the system comprises a lexical ontology including a collection of words and phrases defining concepts and relationships between concepts, wherein the concepts are organized in multi-dimensional hierarchies);
a server arrangement communicably coupled to the lexicon ontology, wherein the server arrangement is configured to (see Fig. 2 and [0024]-[0030] → VADLAMANI discloses this limitation in that the system comprises one or more processing computing devices coupled to the lexical ontology to analyzing one or more documents in a collection of documents);
obtain the plurality of documents (see [0032]-[0040] → VADLAMANI discloses this limitation in that the system obtains a plurality of documents in a collection of documents);
tokenize the one or more sentences in each of the plurality of documents to obtain a plurality of tokens for each of the plurality of documents 
determine token coordinates of each of the plurality of tokens in the multi-dimensional hierarchical space representing the lexicon ontology (see [0032]-[0040] → VADLAMANI discloses this limitation in that the system analyzes entities and relations of sentences by generating an entity-relationship graph (token coordinates) for the plurality of entities in the lexical ontology hierarchies). 
VADLAMANI does not explicitly disclose:
determine sentence coordinates for each of the one or more sentences in the plurality of documents, wherein sentence coordinates for a given sentence are determined based on token coordinates of tokens in the given sentence and token coordinates of tokens neighboring to the given sentence;
generate similarity scores for each of the one or more sentences in the plurality of documents, wherein sentence coordinates of a given sentence in a document in the plurality of documents are compared with sentence coordinates of one or more sentences of remaining documents in the plurality of documents to generate similarity scores for the given sentence; and  
determine a measure of similarity between the plurality of documents based on the similarity scores of the one or more sentences in the plurality of documents.
However, Grefenstette discloses:
determine sentence coordinates for each of the one or more sentences in the plurality of documents, wherein sentence coordinates for a given sentence are determined based on token coordinates of tokens in the given sentence and token coordinates of tokens neighboring to the given sentence (see [0256]-[0268] → Grefenstette teaches this limitation in that the system analyzes sentences by 
generate similarity scores for each of the one or more sentences in the plurality of documents, wherein sentence coordinates of a given sentence in a document in the plurality of documents are compared with sentence coordinates of one or more sentences of remaining documents in the plurality of documents to generate similarity scores for the given sentence (see [0256]-[0268] → Grefenstette teaches this limitation in that the system generates cosine distance (similarity scores) for each of the one or more sentences in the plurality of documents to comparing document similarities by calculating the degree of similarity between given sentences); and
determine a measure of similarity between the plurality of documents based on the similarity scores of the one or more sentences in the plurality of documents (see [0256]-[0268][0239][0240] → Grefenstette teaches this limitation in that the system determines the similarity of documents based on the calculated cosine distances of entities in sentences of documents).


Claim 2:
VADLAMANI as modified discloses:
wherein the server arrangement employs machine learning algorithms (see Grefenstette [0402] → VADLAMANI as modified discloses this limitation in that the system utilizes machine learning algorithm to analyze and compare documents). 

Claim 11 is essentially the same as Claim 1 except it set forth the claimed invention as a method claim and is rejected for the same reason as applied hereinabove for Claim 1. 

Claim 12:
Claim 12 performs the same functions as Claim 2.  Thus VADLAMANI as modified discloses/teaches every element of Claim 12 as indicated in the above rejection for Claim 2. 

s 3-5, 7, 8, 10, 13-15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over VADLAMANI et al, in view of Grefenstette et al, and further in view Rajabizadeh et al, U.S. Patent Application Publication No. 20190188586.
Claim 3:
VADLAMANI as modified discloses every element of claim 2. 
VADLAMANI as modified does not explicitly disclose:
wherein the server arrangement is trained using unsupervised learning techniques. 
However, Rajabizadeh discloses:
wherein the server arrangement is trained using unsupervised learning techniques (see [0002][0019] → Rajabizadeh teaches this limitation in that the system employs unsupervised machine learning techniques to train data modules). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of VADLAMANI as modified with the teachings of Rajabizadeh for the purpose of classification of large complex data material without overfitting of the network and improving model performance, see Rajabizadeh [0005][0006]. 

Claim 4:
VADLAMANI as modified discloses:
wherein an unlabeled training dataset for the server arrangement comprises a first set of existing publications (see Grefenstette [0229]-[0231] → VADLAMANI 

Claim 5:
VADLAMANI as modified discloses:
wherein the server arrangement, employing machine learning algorithms, is trained using semi-supervised learning techniques (see Rajabizadeh [0002][0018] → VADLAMANI as modified discloses this limitation in that the system employs semi-supervised machine learning techniques to train data modules). 

Claim 7:
VADLAMANI as modified discloses:
wherein an unlabeled training dataset for the server arrangement comprises a second set of existing publications (see Grefenstette [0229]-[0231] → VADLAMANI as modified discloses this limitation in that the system identifies N sets of documents including second set of N=1 document set). 

Claim 8:
VADLAMANI as modified discloses:
wherein the server arrangement is trained by employing a generator-adversarial network (see Rajabizadeh [0029][0050] → VADLAMANI as modified discloses 

Claim 10:
VADLAMANI as modified discloses:
wherein the multi-dimensional hierarchical space is a hyperbolic space (see Rajabizadeh [0016] → VADLAMANI as modified discloses this limitation in that the system normalizes the results of the respective convolutions on the basis of a statistical analysis using hyperbolicus functions). 

Claims 13, 14, 15, 17, 18 and 20 perform the same functions as Claims 3, 4, 5, 7, 8 and 10 respectively.  Thus VADLAMANI as modified discloses/teaches every element of Claims 13, 14, 15, 17, 18 and 20 as indicated in the above rejection for Claims 3, 4, 5, 7, 8 and 10 respectively. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over VADLAMANI et al, in view of Grefenstette et al and Rajabizadeh et al, and further in view of Olaru et al, U.S. Patent Application Publication No. 20150133330.
Claim 6:
VADLAMANI as modified discloses every element of claim 5. 
VADLAMANI as modified does not explicitly disclose:
wherein a labeled training dataset for the server arrangement comprises labeled publications relating to a first set of sentences as a similar training dataset and labeled publications relating to a second set of sentences as a dissimilar training dataset. 
However, Olaru discloses:
wherein a labeled training dataset for the server arrangement comprises labeled publications relating to a first set of sentences as a similar training dataset and labeled publications relating to a second set of sentences as a dissimilar training dataset (see [0126] → Olaru teaches this limitation in that the system employs unsupervised machine learning techniques to train data modules, which includes clustering data sets into similar datasets and dissimilar datasets). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of VADLAMANI as modified with the teachings of Olaru for the purpose of classification of large complex dataset such as in a scientific research operation with learned techniques to improve data quality, see Olaru [0126]. 

Claim 16:
Claim 16 performs the same functions as Claim 6.  Thus VADLAMANI as modified discloses/teaches every element of Claim 16 as indicated in the above rejection for Claim 6. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over VADLAMANI et al, in view of Grefenstette, and further in view Liu, U.S. Patent Application Publication No. 20190311399.
Claim 9:
VADLAMANI as modified discloses every element of claim 1. 
VADLAMANI as modified does not explicitly disclose:
wherein the system is further configured to: receive a user input relating to the similarity scores for each of the one or more sentences in the plurality of documents; and re-train the server arrangement based upon the user input in case of misconception.  
However, Liu discloses:
wherein the system is further configured to: receive a user input relating to the similarity scores for each of the one or more sentences in the plurality of documents; and re-train the server arrangement based upon the user input in case of misconception (see [0114] → Liu teaches this limitation in that the system receives user input to retrain the attribution model to ensure attribution score accuracy). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of VADLAMANI as modified with the teachings of Liu for the purpose of efficiently providing digital content to correctly targeted users of client computing devices to avoid wasting resources by both the content provider and client computing systems, see Liu [0004][0114]. 

Claim 19:
. 

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Grefenstette is directed to a meta-document management system with document identifiers. In particular this invention relates to device for recording a document identifier and communicating it along with a personality identifier associated with the device to a meta-document server for enrichment. In paragraph [0256], Grefenstette discloses measuring a similarity between each service and an expanded document. Grefenstette, in paragraph [0258] only discloses calculating top services in an individual document, wherein “service” is a program that provides new markup based on content and meta-data in a document in its current state. Grefenstette, in paragraph [0261] discloses determining surrounding context for an entity using known parsing techniques that delimit sentences, paragraphs, etc. It will be appreciated that the similarity measure, as mentioned in Grefenstette, refers to similarity measure of the services in a particular expanded document. In contrast, Applicant's claimed invention discloses generating similarity scores for each of the one or more sentences in a plurality of documents.” See Response — Page 8 first paragraph and second paragraph.
The examiner disagrees.
collection of N documents sets are referred to as an expanded document. The expanded document, which can be viewed as a list of documents, consists of documents selected by the user and the documents linked to the selected documents. Thus, the similarity measures as mentioned in Grefenstette refers to similarity measures calculated for a plurality of documents, not a particular single document. 
Accordingly, Grefenstette teaches determining a measure of similarity between the plurality of documents based on the similarity scores of the one or more sentences in the plurality of documents, as claimed in the Applicant's claims 1 and 11. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nan Hutton whose telephone number is 571-272-1223.  The examiner can normally be reached Monday to Friday 8:00AM – 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NAN HUTTON/Primary Examiner, Art Unit 2154